JUDGE COPER
DELIVERED THE OPINION OP THE COURT.
“ For collecting money under execution or distress-warrant, if the debt be paid or the property sold, or a delivery-bond given and not complied with, the sheriff shall be entitled to six per cent on the first $300, and three per cent on the residue ; when he shall levy an execution or distress-warrant, and the defendant replevies the debt, or the wirit is staid by injunction, appeal, or other legal proceedings, or by order of the plaintiff, the officer shall be entitled to half of the above commissions, to be charged to the plaintiff, and collected as costs in the case.” (Sec. 1, art. 7, chap. 41, Gen. Stat.)
*418When an execution is levied and staid the “ officer shall be entitled to one half the above commissions,” that is, as we construe the language, to one half the commissions he would have earned if he had not been interfered with, and had been allowed to proceed to sell the property levied on and collect the money.
Judgment reversed, and cause remanded with directions to render judgment for half commission on $300.